Title: State of the Opposing Forces, [6–11 June 1779]
From: Hamilton, Alexander
To: 


[June 6–11, 1779]


State of our force
Rank & file


The three divisions in our camp amount by a field return of the 5th to
5047


The troops under General McDougall may be about—
2300


The troops at West Point may be abt—
 1700



9047


There may be besides these militia about—
 2000



11047


State of the enemy’s force By General McDougalls accots.



their force on Ver Planks point may be about
5000


on Stoney point abt.—
 1000



6000


If this estimate be true they must have in New York and its dependencies abt.
 5000



11000


In this state of things What general disposition will be best to make of the whole army, so as to conciliate as far as possible the security of the Highland posts, the security of the army, the security of our communications the protection of the country and the subsistence of the troops?
Can any attempt be made to dislodge the enemy from the posts they have now taken which will intirely interrupt our best communication between the Eastern & Southern states, and tend greatly to distress and disaffect the Country?
